FILED
                            NOT FOR PUBLICATION                              JUN 23 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


QUINTON P. BROWN,                                No. 15-35435

               Plaintiff - Appellant,            D.C. No. 2:14-cv-00397-SAB

 v.
                                                 MEMORANDUM*
FITZPATRICK, et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Eastern District of Washington
                   Stanley Allen Bastian, District Judge, Presiding

                              Submitted June 14, 2016**

Before:        BEA, WATFORD, and FRIEDLAND, Circuit Judges.

      Washington state prisoner Quinton P. Brown appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging First Amendment

claims. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a

district court’s dismissal under 28 U.S.C. §§ 1915A and 1915(e)(2). Resnick v.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Hayes, 213 F.3d 443, 447 (9th Cir. 2000); Barren v. Harrington, 152 F.3d 1193,

1194 (9th Cir. 1998) (order). We may affirm on any ground supported by the

record. Hamilton v. Brown, 630 F.3d 889, 892-93 (9th Cir. 2011). We affirm.

      The district court properly dismissed Brown’s free speech claim because

defendants’ policy did not involve “censoring the content of communications.”

Sands v. Lewis, 886 F.2d 1166, 1172 (9th Cir. 1989), overruled on other grounds

by Lewis v. Casey, 518 U.S. 343, 350 (1996); see also Hebbe v. Pliler, 627 F.3d
338, 341-42 (9th Cir. 2010) (though pro se pleadings are liberally construed,

plaintiff must allege sufficient facts to state a plausible claim).

      The district court properly dismissed Brown’s retaliation claim because

Brown failed to allege facts sufficient to show that defendant Fitzpatrick’s actions

did not advance legitimate penological interests. See Rhodes v. Robinson, 408 F.3d
559, 567-68 (9th Cir. 2005) (setting forth elements of a First Amendment

retaliation claim in the prison context).

      To the extent that Brown alleged that defendant Fitzpatrick mishandled his

grievance, the district court properly dismissed this claim because inmates do not

have “a constitutional entitlement to a specific prison grievance procedure.”

Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003).

      The district court did not abuse its discretion in dismissing Brown’s


                                            2                                   15-35435
amended complaint without leave to amend after providing Brown with one

opportunity to amend. See Chodos v. West Publ’g Co., 292 F.3d 992, 1003 (9th

Cir. 2002) (“[W]hen a district court has already granted a plaintiff leave to amend,

its discretion in deciding subsequent motions to amend is particularly broad.”

(citation and internal quotation marks omitted)); Lopez v. Smith, 203 F.3d 1122,

1130 (9th Cir. 2000) (en banc) (setting forth standard of review).

      We do not consider allegations raised for the first time on appeal. See

Padgett v. Wright, 587 F.3d 983, 985 n. 2 (9th Cir. 2009).

      AFFIRMED.




                                          3                                     15-35435